Appeal from a judgment of the County Court of Broome County (Mathews, J.), entered January 26, 2000, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant pleaded guilty to the crime of attempted robbery in the second degree and was sentenced as a second violent felony offender to a determinate prison term of five years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
*749Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.